Citation Nr: 0111107	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  99-22 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from January 1952 to 
December 1954, with other service totaling one year, two 
months, and four days.  He is a recipient of the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, denying the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The basis of such 
denial was that the claim advanced was not well grounded.

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
the basis for the RO's denial of the claim for service 
connection for PTSD, as effected in October 1998, no longer 
exists.  As well, the RO has not been afforded the 
opportunity of initially considering the service connection 
issue under governing law and regulations, and, as the 
veteran has not been appropriately informed of the legal 
basis for the denial of such claim, he may have been denied 
the opportunity to formulate appropriate argument on appeal 
to the Board.  It thus would be potentially prejudicial to 
the veteran were the Board to proceed to issue a merits-based 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Also, a remand in this case is required for compliance with 
the notice and duty-to-assist provisions contained in the new 
law.  During the course of a Board hearing held in March 
2000, the veteran reported having been arrested on a driving 
under the influence (DUI) charge and that, following his 
arrest, he underwent court-ordered psychiatric evaluation and 
counseling in Wilkes-Barre, Pennsylvania.  While a letter 
summarizing the social worker's findings was submitted 
directly to the Board, the underlying treatment notes and the 
results of psychological testing are not of record.  Efforts 
must be made to obtain them pursuant to the VA's duty-to-
assist obligation.  Equally important, the veteran did not 
submit a waiver of RO review of this evidence.  Applicable VA 
regulations provide that any pertinent evidence submitted by 
the appellant that is accepted by the Board must be referred 
to the agency of original jurisdiction for review and 
preparation of a Supplemental Statement of the Case unless 
this procedural right is waived in writing by the appellant.  
38 C.F.R. § 20.1304(c) (2000).  

The record reflects that the veteran underwent a VA 
psychiatric examination in April 1998 which did not culminate 
in entry of any Axis I diagnosis, including that of PTSD.  
Yet, the veteran reports having been reluctant to discuss 
with that examiner those pertinent details with respect to 
his in-service stressors and current functioning and he 
requests that he be afforded another evaluation.  The 
veteran's representative argues that the April 1998 
examination by VA was inadequate, as the examiner did not 
explain why a diagnosis of PTSD was not made and on what 
basis the diagnosis of PTSD by a private psychiatrist was 
rejected, assuming the veteran's claims folder was available 
and there was knowledge of the prior diagnosis.

Based on the foregoing, it is determined that additional 
development is needed.  This should include obtaining private 
and VA treatment records.  It should also include affording 
the veteran another VA examination to determine if he has 
PTSD and its relationship to in-service stressors.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for service connection for 
PTSD, including medical opinions as to 
diagnoses, causes, or onset date of 
disability, and lay statements by 
witnesses, family members, or others.  
The RO should also advise the veteran of 
his right to submit any additional 
argument and/or evidence in support of 
his claim of entitlement to service 
connection for PTSD.  Such evidence may 
be of a lay or medical variety, including 
but not limited to copies of service 
medical or personnel records he may hold 
in his possession; statements from 
service medical personnel; "buddy" 
certificates or affidavits from fellow 
servicemen; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  Such evidence 
should be relevant to the question of 
whether the veteran currently has PTSD 
due to stressors experienced during his 
military service.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for PTSD since his discharge 
from military service.  The approximate 
dates of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Special efforts 
should be made to obtain a complete set 
of the clinical and testing records 
compiled by Dominic Morollo, ACSW, LSW, 
who examined the veteran after his DUI 
arrest.  Any and all VA treatment records 
not already on file must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

4.  The veteran should be requested to 
submit a comprehensive written statement 
containing as much detail as possible 
regarding the stressor(s) to which he 
alleges he was exposed in service and led 
to the onset of his PTSD.  The 
approximate dates of any and all 
incidents, types and locations of the 
incidents, full names and service numbers 
of any other persons present, detailed 
descriptions of events, and any other 
identifying information are requested.  

5.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of psychiatry 
for the purpose of determining whether 
the veteran has PTSD and its etiology.  
The veteran's claims folder in its 
entirety and a copy of the remand are to 
be furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation.  Any indicated diagnostic 
studies, including psychological testing 
and PTSD sub-scales, must also be 
accomplished if deemed warranted by the 
examiner.  All established psychiatric 
diagnoses are then to be fully set forth. 

It is requested that the psychiatric 
examiner offer a professional opinion, 
with full supporting rationale, as to the 
following:  

Whether the veteran has PTSD 
meeting the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994), and, 
if so, whether it is at least 
as likely as not that the 
veteran's PTSD is the result of 
any in-service event(s)?  

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  The examiner is 
requested to discuss why he 
agrees or disagrees with any 
diagnosis of PTSD of record.

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  
7.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD on the basis 
of all the evidence on file and all 
governing legal authority, including the 
VCAA and the provisions of 38 C.F.R. 
§ 3.304(f), as amended, effective from 
March 7, 1997, see 64 Fed. Reg. 32807 
(1999).  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  The evidence 
summarized should include that from 
Dominic Morollo, ACSW, LSW.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



